Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J), entered August 28, 2003. The order granted the motion and cross motion of defendants for summary judgment dismissing the complaint and cross claims in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
In this action maintained by plaintiff to recover damages for personal injuries sustained by his decedent in a trip and fall on defendants’ premises, Supreme Court properly granted defendants’ respective motion and cross motion for summary judgment dismissing the complaint and cross claims. Defendants established their entitlement to judgment as a matter of law by demonstrating that the rubber mat on which decedent tripped and fell was not in a defective or unreasonably dangerous condition (see Zalko v Sunrise Adult Health Care Ctr., 7 AD3d 616, 617 [2004]; Matone v DGM Partners Rye Ltd. Partnership, 6 AD3d 585, 586 [2004]; Jang Hee Lee v Sung Whun Oh, 3 AD3d 473, 474 [2004]). In opposition to the motion and cross motion, plaintiff failed to raise a triable issue of fact whether there existed a dangerous or defective condition on the premises (see Zalko, 7 AD3d at 616). Present—Pigott, Jr., P.J., Green, Kehoe, Smith and Hayes, JJ.